— Judgment of the Supreme Court, New York County (Irma Vidal Santaella, J.), entered November 27, 1991, declaring "family member” succession rights regulations promulgated by respondent to be a valid exercisé of its administrative power, unanimously affirmed, without costs.
The regulations in question are valid for the reasons set forth in this Court’s opinion on the application for a preliminary injunction (164 AD2d 283). Even under the heightened scrutiny applicable to regulatory takings, the regulations substantially advance a legitimate governmental interest (see, Nollan v California Coastal Commn., 483 US 825, 834).
Subsequent decisions in Lucas v South Carolina Coastal Council (505 US —, 112 S Ct 2886) and Yee v City of Escondido (503 US —, 112 S Ct 1522) do not, in this instance, warrant a departure from our prior conclusion that plaintiffs’ challenge to the administrative regulations lacks merit (see, Hanover Ins. Co. v D & W Cent. Sta. Alarm Co., 164 AD2d 112, 115). Concur — Murphy, P. J., Ellerin, Kupferman, Kassal and Rubin, JJ.